Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FOR LAUDERDALE DIVISION

                                            CASE NO.:

  AISHIA PETERSEN,

         Plaintiff,

  v.

  BLAZE PIZZA LLC.,

         Defendant.

  ________________________/


                          COMPLAINT FOR INJUNCTIVE RELIEF


         COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through

  undersigned counsel, files this Complaint and sues Defendant, BLAZE PIZZA LLC., for

  Permanent Injunctive Relief pursuant to Title III of the Americans with Disabilities Act of

  1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well

  as 28 CFR Part 36 Regulations. Plaintiff state as follows:



                                        INTRODUCTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities Act,

  (hereinafter, “ADA”).

         2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

  assistance through screen-reading to navigate and communicate with business through the




                                                  1
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 2 of 17




  internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses

  the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).

         3. Plaintiff brings this action against Defendant for providing a digital business mobile

  application (running on mobile devices such as iPhone) that is not fully accessible usable by

  visually impaired consumers. The mobile application at issue is available to customers for

  download on customers mobile phones (“mobile app”).

         4. Defendant developed the mobile app and had an option during development to make

  fully accessible to screen-readers, but opted not to do so. Accessibility is an optional feature in

  mobile app development. iPhone (Apple) platform offers developers accessibility tools to aid

  them in creating an accessible user experience for all users, including those with a disability or

  impairment.

         5. The Defendant distributes its mobile application to millions of customers through

  their phone in the App store for iPhones.

         6. Defendant offers its mobile app to the general public from which it shows it

  restaurant locations and pizza menu. Consumers require the ability to purchase food and

  drinks, even on the go. Defendant’s mobile app allows mobile device users to shop on a

  mobile platform through an internet connection to Wi-Fi or cellular data so that users can

  make purchases, locate restaurants, and explore product offerings on the go.

         7. Defendant has subjected itself to the ADA because Defendant’s app is offered as a

  tool to communicate between the business and consumers to sell its products from its brick-

  and-mortar restaurants, which are places of public accommodation. As a result, the app must

  interact with Defendant’s restaurants and the public, and in doing so must comply with the




                                                    2
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 3 of 17




  ADA, which means it must not discriminate against individuals with disabilities and may not

  deny full and equal enjoyment of the goods and services afforded to the general public.

          8. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers".

  42 U.S.C. § 12182(a).

          9. Blind and visually impaired consumers must use the assistive technology on the

  mobile phone to access business mobile app content. The mobile app must be designed and

  programmed to work with the assistive Accessibility feature available on the Apple iPhones,

  and Android phone (Google and Samsung). Defendant’s mobile application, however,

  contains digital barriers which limit the ability of blind and visually impaired consumers to

  access it.

          10. Defendant’s mobile application is not fully or equally accessible to blind or

  visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

  permanent injunction to cause a change in BLAZE PIZZA LLC. (“Defendant” or “BLAZE

  PIZZA”) policies, practices and procedures so that Defendant’s mobile application will

  become, and remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and

  costs, including, but not limited to, court costs and expert fees, pursuant to Title III of the

  Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”)

  and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36

  Regulations.

          11. Throughout the ADA, "auxiliary aids and services" refers to techniques and

  devices to overcome barriers in communicating with people who have visual and hearing

  impairments, among other things. See 42 U.S.C. 12103(1).




                                                  3
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 4 of 17




         12. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

  Title III regulations require public accommodations to "furnish appropriate auxiliary aids and

  services where necessary to ensure effective communication with individuals with

  disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

  software," "magnification software," and "accessible electronic and information technology"

  as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

         13. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

  Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design,

  construct, maintain, and operate its mobile application to be fully and equally accessible to

  and independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal

  access to its mobile app, and therefore denial of its products and services offered thereby in

  conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights under the

  Americans with Disabilities Act (“ADA”).

         14. Defendant owns and operates the mobile e-commerce application and several

  BLAZE PIZZA restaurants that are located in Florida.

         15. This case arises out of the fact that Defendant BLAZE PIZZA has operated its

  business in a manner and way that effectively excluding individuals who are visually impaired

  from access to Defendant mobile application based upon Defendant’s failure to provide

  auxiliary aids and services for effective communications.

         16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         17. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendant’s various business




                                                    4
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 5 of 17




  locations; as such impediment as rendered Defendant’s physical places of accommodation not

  fully accessible to the visually impaired.

         18. Plaintiff has downloaded and attempted to patronize Defendant’s mobile

  application in the past and intends to continue to make further attempts to patronize

  Defendant’s mobile app. Plaintiff would like to pre-shop Defendant’s merchandise and learn

  about sales or discounts before going to Defendant’s brick and mortar location. However,

  unless Defendant is required to eliminate the access barriers at issue and required to change its

  policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue to be

  denied full and equal access to the app as described and will be deterred from fully using

  Defendant’s app or shopping at the physical locations.

         19. Plaintiff continues to attempt to utilize the Defendant’s mobile app and plans to

  continue to attempt to utilize the app in the near future for upcoming holidays and general

  purchase.

         20. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s mobile application. By

  continuing to operate its mobile app with discriminatory conditions, Defendant contributes to

  Plaintiff’s sense of isolation and segregation and deprives Plaintiff the full and equal

  enjoyment of the goods, services, facilities, privileges and/or accommodations available to the

  general public. Plaintiff is deprived of the meaningful choice of freely visiting and utilizing

  the same accommodations readily available to the general public and is deterred and

  discouraged from doing so. By maintaining an app with violations, Defendant deprives

  Plaintiff the equality of opportunity offered to the general public.




                                                    5
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 6 of 17




         21. Plaintiff has suffered and will continue to suffer direct and indirect injury as a

  result of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

         22. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s mobile

  application, Plaintiff will continue to be denied full access and discriminated.

                                  JURISDICTION AND VENUE

         23. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

  U.S.C. § 12188.

         24. Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

  substantial business in this judicial district where it has multiple physical locations.

         25. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

  this is the judicial district in which Defendant resides, and in which a substantial part of the

  acts and omissions giving rise to the claims occurred.

         26. Defendant is subject to personal jurisdiction in this District. Defendant has been

  and is committing the acts or omissions alleged herein in the Southern District of Florida that

  caused injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

  jurisdiction over BLAZE PIZZA, pursuant to, inter alia, Florida’s long arm statute F.S. §

  48.193, a substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in

  the Southern District of Florida. Specifically, on several separate occasions, Plaintiff has been

  denied the full use and enjoyment of the facilities, goods, and services of Defendant’s mobile

  app in Florida. The access barriers Plaintiff encountered on Defendant’s mobile app have

  caused a denial of Plaintiff’s full and equal access multiple times in the past, and now deter




                                                     6
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 7 of 17




  Plaintiff on a regular basis from accessing Defendant’s mobile app. Plaintiff would like to

  become Defendant’s patron and access the Defendant’s mobile app in the near future but the

  barriers Plaintiff encountered on Defendant’s mobile app have impeded Plaintiff’s full and

  equal enjoyment of goods and services offered at Defendant’s brick-and mortar restaurants.

  Defendant BLAZE PIZZA is authorized to conduct, and is conducting, business within the

  State of Florida and within the jurisdiction of this court.

                                              PARTIES

         27. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando, Florida

  resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

  member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

         28. Petersen is legally blind, and a member of a protected class under the ADA.

  Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

  Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom

  Palmer Eye Institute, and consequently, is legally blind and the visual disability is permanent.

  Plaintiff is a legally blind individual who has a physical impairment that substantially limits

  the major life activity of seeing. Accordingly, she has a disability within the meaning of 42

  U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability

  within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

         29. Defendant BLAZE PIZZA owns, operates and maintains multiple pizza restaurants

  called “BLAZE PIZZA,” within the Southern District of Florida, either through franchisees,

  affiliates, partners or other entities. Defendant’s restaurants sell BLAZE PIZZA pizza to the




                                                    7
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 8 of 17




  public. Defendant also offers those items to the public through its mobile app. Defendant’s

  restaurants and accompanying mobile app work collectively and are public accommodations

  pursuant to 42 U.S.C. § 12181(7)(B).

                                             FACTS

         30. Defendant is defined as a “Place of Public Accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[B] restaurant, bar,

  serving food,” 42 U.S.C. §12181(7)(B) and 28 C.F.R. §36.104(5).

         31. Each of Defendant BLAZE PIZZA’s restaurants are open to the public and each is

  a Place of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[B] … restaurant, bar, serving food,” as defined by 42 U.S.C.

  §12181(7)(B); §12182, and 28 C.F.R. Part 36.

         32. BLAZE PIZZA restaurant offers pizza for sale to the general public.

         33. Defendant’s mobile application is offered by Defendant as a way for the public to

  communicate with BLAZE PIZZA restaurants. Defendant’s mobile app also permits the

  general public to locate near restaurant, sign up, order pizza, provides information, directions

  and phone number of their pizza restaurants.

         34. A mobile application (app) is a program that is downloaded and installed onto a

  user's mobile device, whereas a website is a site (place) on the internet where users visit it.

  The mobile application is saved on the smartphone, and in most cases an internet connection is

  optional in order to work. Both are ways of digital communication between the business and

  the users. A mobile app remains on the user's smartphone and is therefore ideal for frequent

  and repeated communication. Mobile app push notifications are small messages that pop up in

  a user's status bar to let them know about an upcoming deal, reminders, and more. Push




                                                  8
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 9 of 17




  notifications are very convenient way successful way for business to reach and monetize their

  customers.

         35. A blind person may give permission or consent to geolocation, push notifications

  and user’s data sharing to third party if the mobile application is accessible to screen-reader

  (audio voice unable).

         36. The mobile application is an integral part of the goods and services offered by

  Defendant’s restaurants, because Defendant’s mobile app and its physical restaurants are

  heavily integrated, since the mobile application allows the public the ability to locate

  Defendant’s restaurants and order food.

         37. The mobile application is an extension of defendant’s physical restaurants. By this

  nexus, between the restaurants and the mobile application is characterized as a Place of Public

  Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

         38. Defendant has control over its mobile application content, design and source-code.

  Defendant’s mobile app has a nexus to a place of public accommodation pursuant to 42 U.S.C.

  § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its

  app.

         39. Blind and visually impaired individuals may access mobile apps by using

  accessibility features in conjunction with screen reader software that converts text to audio.

  Screen reader software provides the primary method by which a visually impaired person may

  independently use the internet. Unless the app is developed and designed with Accessibility

  features to be accessed with screen reader software, visually impaired individuals are unable

  to fully access app and the information, products, and services available through the app.




                                                  9
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 10 of 17




          40. There are specific guidelines in place endorsed by the US Department of Justice in

   numerous U.S. District Courts. The international internet standards organization, W3C, has

   published WCAG 2.1 A (Web and mobile Content Accessibility Guidelines). WCAG 2.1

   provides widely accepted guidelines for making mobile apps accessible to individuals with

   disabilities and compatible with screen reader software.

          41. Plaintiff is legally blind and uses an Iphone that comes with “Voiceover” screen

   reader (audio) feature in order to access internet mobile applications’ content. Plaintiff’s

   software is the most popular screen reader software utilized worldwide by visually impaired

   individuals for mobile phones.

          42. Despite attempts, Defendant’s mobile app did not fully integrate with Plaintiff’s

   mobile phone Accessibility screen-reader, nor was there any function within the app to permit

   access for visually impaired individuals through other means. Her shopping attempts were

   rendered futile because the app was inaccessible. Therefore, Plaintiff was denied the full use

   and enjoyment of the goods and services available on Defendant’s app as a result of access

   barriers on the mobile app. For example: The bottom “Menu Bar” has five tabs (Rewards, Gift

   Card, Order, News and More) used to navigate the app, but all are inaccessible by screen-

   reader since there are no id label description (navigation and focus issue). The “Order” tab

   when the user clicks, every time takes you to Location permission (showed in the screen), but

   is not announced, thus blind user doesn’t know that he/she has to click ok to continue to

   “Order”. Also, when user de-select a topping it is not announced so blind user does not know

   when he/she clicked in the right area to de-select. Banners and images have no audio (label for

   screen-reader). At checkout-preferences, pickup date and time elements are focus as a single




                                                   10
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 11 of 17




   element and cannot be selected in the drop down by Voiceover users. The BLAZE PIZZA

   mobile application is substantially inaccessible for blind persons.

          43. Defendant’s mobile application does not meet the WCAG 2.1 A level of

   accessibility. The mobile application should be accessible by screen reader audio voice.

   Multiple issues were found including: pop-up error is announced as “oops” or “error” visually

   displayed message is not announced unless the blind user can find the small message box and

   click it to understand the issue, but the message box should be given focus and be

   automatically announced the entire message with Voiceover.

          44. By failing to adequately design and program its mobile application to accurately

   and sufficiently integrate with mobile screen-readers, Defendant has discriminated against

   Plaintiff and others with visual impairments on the basis of a disability by denying them full

   and equal enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

          45. As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

   mobile application and suffered an injury in fact including loss of dignity, discrimination, and

   other tangible and intangible injuries.

          46. The barriers on the mobile application have caused a denial of Plaintiff’s full and

   equal access multiple times in the past, and now deter Plaintiff from attempting to use

   Defendant’s mobile app.

                             AMERICAN WITH DISABILITIES ACT

          47. The failure to access the information needed precluded Plaintiff’s ability to

   patronize BLAZE PIZZA’s restaurant, because, as a blind individual, Plaintiff needs to plan

   her outings out in detail in order to have the proper financing for a venture and ensure that she

   arrives at a given location.




                                                    11
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 12 of 17




           48. Technology evolves, in these days, consumers are doing most of their shopping

   online. Defendant’s provision of an e-commerce mobile application is an essential part of the

   services offered and is no different than the customer service to the public as part of BLAZE

   PIZZA’s restaurant services, privileges and benefit to the public.

           49. Title III ADA Part 36 regulation was amended to integrate section 36.303

   Auxiliary Aids and Services “A public accommodation shall furnish appropriate auxiliary aids

   and services where necessary to ensure effective communication with individuals with

   disabilities.”

            50. By this nexus, the Defendant’s mobile application is characterized as an intangible

   service, privilege and advantage provided by BLAZE PIZZA’s restaurant a Place of Public

   Accommodation as defined under the ADA, and thus its mobile application is an extension of

   BLAZE PIZZA’s services, privileges and advantages made available to the general public by

   Defendant through its retail brick and mortar restaurants.

           51. All Public Accommodations must ensure that their Places of Public

   Accommodation provide Effective Communication for all members of the general public,

   including individuals with disabilities. Binding case law increasingly recognize that private

   entities are providing goods and services to the public through the mobile application that

   operate as “Places of Public Accommodation” under Title III.

           52. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   mobile app and avail themselves of the same privileges. Thus, the Plaintiff has suffered

   discrimination due to Defendant’s failure to provide a reasonable accommodation for

   Plaintiff’s disability.




                                                   12
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 13 of 17




          53. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations.

          54. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

          55. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things: a failure to make reasonable modifications in policies, practices

   or procedures, when such modifications are necessary to afford such goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities, unless the entity

   can demonstrate that making such modifications would fundamentally alter the nature of such

   goods, services, facilities, privileges, advantages or accommodations; and a failure to take

   such steps as may be necessary to ensure that no individual with a disability is excluded,

   denied services, segregated or otherwise treated differently than other individuals because of

   the absence of auxiliary aids and services, unless the entity can demonstrate that taking such

   steps would fundamentally alter the nature of good, service, facility, privilege, advantage or

   accommodation being offered or would result in an undue burden. 42U.S.C. §

   12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a). Title III requires that “[a] public

   accommodation shall furnish appropriate auxiliary aids and services where necessary to

   ensure effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c)(1).

   The regulations set forth numerous examples of “auxiliary aids and services,” including

   “…accessible electronic and information technology; or other effective methods of making

   visually delivered materials available to individuals who are blind or have low vision.” 28

   C.F.R. § 36.303(b).

       COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT




                                                   13
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 14 of 17




          56. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   Public Accommodations and requires Places of Public Accommodation to be designed,

   constructed, and altered in compliance with the accessibility standards established by Part 36

   Regulation.

           57. The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

   §§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff

   has not been afforded the goods, services, privileges and advantages that are provided to other

   patrons who are not disabled, and/or has been provided goods, services, privileges and

   advantages that are inferior to those provided to non-disabled persons. These violations are

   ongoing as Defendant has failed to make any prompt and equitable changes to its app and

   policies in order to remedy its discriminatory conduct.

          58. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.

          59. Unlawful discrimination includes “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter

   the nature of such goods, services, facilities, privileges, advantages or accommodations.” 42

   U.S.C. § 12182(b)(2)(A)(II).




                                                   14
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 15 of 17




          60. Unlawful discrimination also includes “a failure to take such steps as may be

   necessary to ensure that no individual with a disability is excluded, denied services,

   segregated or otherwise treated differently than other individuals because of the absence of

   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

   accommodation being offered or would result in an undue burden.” 42 U.S.C. §

   12182(b)(2)(A)(III).

          61. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access digital mobile applications. These violations are

   ongoing.

          62. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses

   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant BLAZE PIZZA.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff AISHIA PETERSEN hereby prays judgment against

   Defendant BLAZE PIZZA LLC. and requests the following injunctive relief permanently

   enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

   access to, and benefit from Defendant’s services and goods, as well as the Court:

                          a. A Declaratory Judgment that at the commencement of this action

                          Defendant was in violation of the specific requirements of Title III of

                          the ADA described above, and the relevant implementing regulations of




                                                  15
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 16 of 17




                        the ADA, in that Defendant took no action that was reasonably

                        calculated to ensure that its mobile application is fully accessible to, and

                        independently usable by, blind individuals;

                        b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28

                        CFR § 36.504(a) which directs Defendant to take all steps necessary to

                        brings its app into full compliance with the requirements set forth in the

                        ADA, and its implementing regulations, so that its app is fully

                        accessible to, and independently usable by, blind individuals, and which

                        further directs that the Court shall retain jurisdiction for a period to be

                        determined to ensure that Defendant has adopted and is following an

                        institutional policy that will in fact cause Defendant to remain fully in

                        compliance with the law;

                        c. That the Court enter an Order directing Defendants to continually

                        update and maintain their mobile application to ensure that it remains

                        fully accessible to and usable by visually impaired individuals;

                        d. That the Court enter an award of attorney’s fees, costs and litigation

                        expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA

                        Section § 36.505, and

                        e. The provision of whatever other relief the Court deems just, equitable

                        and appropriate.

   Dated this 18th day of January 2021.

                                                        s/Acacia Barros
                                                        Attorney for Plaintiff
                                                        ACACIA BARROS, P.A.
                                                        Acacia Barros, Esq.




                                                   16
Case 0:21-cv-60112-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 17 of 17




                                                      FBN: 106277
                                                      11120 N. Kendall Dr., Suite 201
                                                      Miami, Florida 33176
                                                      Tel: 305-639-8381
                                                      ab@barroslawfirm.com


                                CERTIFICATE OF SERVICE

              I hereby certify that on this 18th day of January 2021 that the foregoing document

   has been filed using CM/ECF system and will        be     served     via     email     when

   Defendant/Defendant’s counsel enters an appearance.

                                                 /s/Acacia Barros
                                                 Attorney for Plaintiff
                                                  ACACIA BARROS, P.A.




                                                 17
